Citation Nr: 1002943	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional disability as a result of April 2001 
cervical spine surgery at a VA medical facility. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to 
July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision in which the RO denied 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
additional disability as a result of April 2001 cervical 
spine surgery at a VA medical facility.  The Veteran filed a 
notice of disagreement (NOD) in July 2005, and the RO issued 
a statement of the case (SOC) in November 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month in November 2008.

In April 2009, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a transcript of that hearing is of record.  During 
the hearing, the Veteran submitted additional evidence, along 
with a signed waiver of his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veteran seeks section 1151 compensation for additional 
disability as a result of an April 2001 cervical spine 
surgery.  Under 38 U.S.C.A. § 1151, compensation is awarded 
for a veteran's qualifying additional disability in the same 
manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment or 
examination furnished under any law administered by VA, and 
the negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 
2009).

In April 2001, the Veteran underwent a cervical anterior 
diskectomy and fusion at a VA medical facility.  During the 
April 2009 Board hearing, he said that, prior to the surgery, 
he had no neck pain and that the only problems he had 
involved his right wrist.  He said that he was told he needed 
to have the surgery or he would become quadriplegic.  After 
the surgery, he said that he developed neck pain, facial 
numbness, and slurred speech.

Prior to the surgery, the report of a June 2000 VA 
examination reflects that the Veteran had extensive 
degenerative changes with degenerative disc disease (DDD) at 
the C5-6 and C6-7 levels with foraminal encroachment at 
multiple levels.  He complained of right wrist tremors, which 
were believed to be either psychiatric in origin or 
malingering.  In February 2001, Dr. Ogren (the June 2000 VA 
examiner) opined that the Veteran was unemployable due to 
myelopathy and the potential for irreversible spinal cord 
injury.

Post-surgery, private medical records from Butler Medical 
Associations reflect that the Veteran had several episodes 
involving slurred speech and facial numbness.  The symptoms 
were initially thought to be a result of stroke, but CT scans 
of the brain were negative.  In March 2002, a private medical 
record from Allegheny Neurological Associates reflects that 
the Veteran's cranial nerves were intact; muscle strength was 
5/5 in the upper and lower extremities, and deep tendon 
reflexes were 2+ bilaterally.  In November 2002, Dr. Ogren, a 
VA neurologist, found no neurological or functional 
impairment.  A February 2003 private treatment record from 
Butler notes that the Veteran's psychiatrist had decreased 
the Veteran's Depakote, thinking that the slurred speech 
could be a reaction from the medication.  

In this case, the Veteran has not been afforded a VA 
examination in connection with the claim for  compensation 
benefits, pursuant under 38 U.S.C.A. § 1151.  In light of the 
medical evidence, the Board finds that a VA examination to 
obtain a medical opinion as to whether the Veteran has 
additional disability which was proximately caused by the 
April 2001 cervical spine surgery would be helpful in 
resolving the matter on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  During the April 2009 hearing, the 
Veteran indicated his willingness to report to a VA 
examination, if necessary.

Thus, the Board finds the RO should arrange for the Veteran 
to undergo VA examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Butler 
VA Medical Center (VAMC) dated from October 2000 through July 
2001, and a February 2009 treatment record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment from the Butler VAMC since July 2001, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Furthermore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
readjudication of the claim should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claim (to include, for the sake of 
efficiency, evidence submitted during the April 2009 Board 
hearing notwithstanding the waiver of RO consideration of the 
evidence).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Butler 
VAMC all records of evaluation and/or 
treatment for the Veteran since July 2001.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2. The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for section 1151 compensation.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should identify all current 
disability/ies involving the Veteran's 
complaints of cervical spine pain, facial 
numbness, and slurred speech.  Then, the 
physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran incurred additional disability as 
the result of the April 2001 cervical spine 
surgery.  If so, he or she should also 
opine as to whether the proximate cause of 
such disability was (a) carelessness, 
negligence, or lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or (b) an event not 
reasonably foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, in 
performing the April 2001 cervical spine 
surgery, including follow-up care, any VA 
physician failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for section 
1151 compensation benefits in light of all 
pertinent evidence (to include the 
evidence submitted during the April 2009 
Board hearing) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

